DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 12 recite “the quality metric”.  It is unclear for one of ordinary skills to determine if “the quality metric” maps to a convergence quality metric, a partial volume effect (PVE) quality metric, and a local count quality metric.  Thus claims 4 and 12 are rejected under 35 U.S.C. 112(b) for being indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi (US 2013/0272490).  
Regarding independent claim 1, Noguchi teaches a non-transitory storage medium storing instructions readable and executable by an imaging workstation including at least one electronic processor (Figure 1: Computer 30 having a storage medium and a processor and instructions stored on storage medium and executed by the processor) operatively connected with a display device (Figure 1: Display Device 31) to perform an image reconstruction method, the method comprising: 
reconstructing imaging data acquired by an image acquisition device using an iterative image reconstruction algorithm to generate at least one reconstructed image (paragraph 66: using the inputted radiographic image signals, the successive approximation reconstruction unit 41 performs reconstruction through a successive approximation process to generate a tomographic image of the subject); 
delineating one or more contours of the at least one reconstructed image to determine a region of interest (ROI) of the at least one reconstructed image (paragraphs 72 and 73: determining edge region and non-edge region); 
computing at least one quality metric value of the ROI, the at least one quality metric value including at least one of a convergence quality metric (paragraph 69: for each iteration number determining region, information about degree of convergence of each iteration by using the tomographic image of each iteration number generated by the successive approximation reconstruction unit 41), a partial volume effect (PVE) quality metric, and a local count quality metric; and 
displaying, on the display device, the at least one quality metric value (paragraph 69: a mean value and a standard deviation are obtained as the information about degree of convergence of each iteration; paragraph 85 and Figures 5 and 6: the determination as to whether or not the mean value has been converged is achieved by plotting, for each iteration number determining region, the mean values along the vertical axis and the iteration numbers along the horizontal axis, and the determination as to whether or not the standard deviation has been converged is achieved by plotting, for each iteration number determining region, reciprocals of the standard deviations along the vertical axis and the iteration numbers along the horizontal axis and determining when the inclination of the graph of the plotted reciprocals of the standard deviations has become smaller than a predetermined threshold) and the at least one reconstructed image showing the ROI (paragraph 45 and Figures 4 and 7: diagram for explaining one example of iteration number determining regions that are set in the radio tomographic imaging and displaying system employing the radio tomographic imaging device).  Examiner notes the claims does not require both the quality metric value and reconstructed image showing the ROI displayed at the same time.  

Regarding dependent claim 4, Noguchi teaches wherein computing at least one quality metric value of the ROI further includes: generating a map when the quality metric includes the convergence value; displaying the generated map on the display device (paragraph 69: a mean value and a standard deviation are obtained as the information about degree of convergence of each iteration; paragraph 85 and Figures 5 and 6: the determination as to whether or not the mean value has been converged is achieved by plotting, for each iteration number determining region, the mean values along the vertical axis and the iteration numbers along the horizontal axis, and the determination as to whether or not the standard deviation has been converged is achieved by plotting, for each iteration number determining region, reciprocals of the standard deviations along the vertical axis and the iteration numbers along the horizontal axis and determining when the inclination of the graph of the plotted reciprocals of the standard deviations has become smaller than a predetermined threshold). 

Regarding dependent claim 5, Noguchi teaches wherein generating the map for the convergence includes: computing an intensity versus iteration curve to generate a convergence curve for each map element; and determining a slope of the convergence curve to determine a convergence value for the map (paragraph 69: a mean value and a standard deviation are obtained as the information about degree of convergence of each iteration; paragraph 85 and Figures 5 and 6: the determination as to whether or not the mean value has been converged is achieved by plotting, for each iteration number determining region, the mean values along the vertical axis and the iteration numbers along the horizontal axis, and the determination as to whether or not the standard deviation has been converged is achieved by plotting, for each iteration number determining region, reciprocals of the standard deviations along the vertical axis and the iteration numbers along the horizontal axis and determining when the inclination of the graph of the plotted reciprocals of the standard deviations has become smaller than a predetermined threshold).

Regarding claims 16 and 21, claims 16 and 21 are similar in scope as to claims 1 and 5, thus the rejections for claims 1 and 5 hereinabove are applicable to claims 16 and 21.

Allowable Subject Matter
Claims 2 - 3, 6, 8 - 11, 13, 15, 17 - 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Deepak et al. (US 2016/0189382) discloses two partial volumes in regions of interest for determining convergence criteria (paragraphs 35 – 39).  
Ghosh et al. (US 2015/0025372) discloses counts at ROIs (paragraph 69).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612